Citation Nr: 1825512	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for hypertension.

2.  Entitlement to an increased rating for residuals of a right knee meniscectomy with degenerative joint disease rated as 20 percent disabling from August 14, 2014 and previously rated separately as residuals of a right knee meniscectomy as 10 percent disabling from June 14, 1991 and as right knee degenerative joint disease as 10 percent disabling from September 21, 1998.

3.  Entitlement to an increased rating for residuals of a right tibia fracture, evaluated as 10 percent disabling from June 14, 1991.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held before the undersigned in May 2015.

The Veteran filed an August 2013 notice of disagreement (NOD) indicating he wished to dispute the rating assigned for his right knee.  The Board, viewing the NOD in the light most favorable to the Veteran, finds the issue of increased rating for residuals of a right tibia fracture is also in appellate status.  

The Veteran testified to experiencing difficulty with his left leg and back as a result of his right leg disabilities.  He provided a written statement in March 2017 asserting right and left hip disabilities due to weakness and pain in his right leg.  These claims have not been formally filed and are not now before the Board.  These matters are referred to the RO for appropriate action.   

The issues of increased ratings for right knee and right tibia disabilities are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran withdrew the issue of entitlement to an increased rating for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for hypertension have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the Veteran or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204.

In July 2014, the Veteran's represented filed a written clarification to the August 2013 NOD.  The clarification noted that, contrary to information provided in the NOD, the Veteran did not wish to include the issue of increased rating for hypertension in his appeal.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of this claim.  There is no remaining allegation of error of fact or law for appellate consideration with respect to this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal of the issue of increased rating for hypertension is dismissed.


REMAND

The Veteran's right knee and lower leg were last examined in August 2014.  In May 2015, he testified to using a cane and a knee brace for support.  He described experiencing constant pain, which interferes with his ability to sleep and to concentrate.  His ability to walk, sit for long periods, and to stand for more than five minutes is limited by pain.  He testified that his condition had worsened since his last examination.  The Veteran submitted a written statement in February 2017 and again asserted worsening of his symptoms. 

The VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record is insufficient to accurately access the Veteran's current knee and leg condition and to determine appropriate disability ratings.

The Veteran testified that he is not currently working.  He has a high school education and previously worked as a security guard.  He was most recently employed in an office setting doing collections work.  This employment ended when his employer downsized.  

The Veteran described physical limitations which may prevent him from returning to work in the security field.  He also described difficulty sitting at a desk for extended periods.  He reported decreased ability to concentrate due to pain and lack of sleep.  The Veteran testified that his attempt to retrain through attending college was unsuccessful due to his reduced ability to concentrate.

On review of the file and the Veteran's testimony, the Board finds that the issue of unemployability and entitlement to TDIU has been raised by the record.  Per the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board takes jurisdiction over this claim.  As no development on this issue has been completed, including provision of the appropriate notice, the claim must be remanded so that the RO can properly develop the TDIU claim for initial adjudication.

Further, at the time of the hearing, the Veteran had applied for disability benefits from the Social Security Administration (SSA), but he had not received a decision on his claim.  On remand, a request should be made for the Veteran's records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (indicating VA is required to obtain SSA records when they are relevant to the issue on appeal).  

Accordingly, the case is REMANDED for the following action:


1.  Provide appropriate notice and develop the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16

2.  Obtain any and all VA treatment records from the Vancouver VA Medical Center, or any other VA medical facility that may have treated the Veteran.

3.  Obtain and associate with the file records related to the Veteran's claim for Social Security Administration disability benefits.  

4.  Schedule the Veteran for a new examination to determine the current severity of his service-connected right knee and right lower leg disabilities. 

The selected examiner must test range of motion of the right knee for pain in BOTH active motion and passive motion AND in weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss during flare-ups is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reason for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  

5.  Readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







